Exhibit 10.2



KILROY REALTY CORPORATION
2006 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AGREEMENT
GRANT NOTICE
[In accordance with the deferral election made by the Participant named below on
[_________] (the “Initial Deferral Election”), pursuant]1 [Pursuant] to this
Restricted Stock Unit Agreement effective as of the Grant Date, as such term is
defined below (including Appendix A hereto, the “Agreement”), Kilroy Realty
Corporation (the “Company”) hereby grants to [________] (the “Participant”) the
following award of Restricted Stock Units (“RSUs”) pursuant and subject to the
terms and conditions of this Agreement and the Company’s 2006 Incentive Award
Plan, as amended (the “Plan”), the terms and conditions of each of which are
hereby incorporated into this Agreement by reference. Each RSU is hereby granted
in tandem with a corresponding Dividend Equivalent right, as further described
in Section 3 below. Except as otherwise expressly provided herein, all
capitalized terms used in this Agreement shall have the meanings provided in the
Plan. Subject to the terms and conditions of this Agreement, the principal
features of this award of RSUs are as follows:
Number of RSUs: [__________]
Grant Date: [________] (the “Grant Date”)
Vesting of RSUs: [Specify schedule and circumstances on which vesting of the
RSUs would occur. Vesting could include time-based, performance-based or other
conditions.]2, provided, however, that if the Participant’s service relationship
with the Company is terminated by the Company without Cause or by the
Participant with Good Reason (each, as defined in Appendix A hereto), [in either
such case, on or after ________,2]1 or due to the Participant’s death or
“disability” (within the meaning of Code Section 409A), all then-unvested RSUs
will vest and become nonforfeitable immediately prior to such termination [(it
being understood that no accelerated vesting shall apply in connection with a
termination by the Company without Cause, or by the Participant with Good
Reason, occurring prior to ________2)]1 (any date on which any RSUs vest in
accordance herewith, a “Vesting Date”). In addition, the RSUs may be subject to
accelerated vesting under certain circumstances to the extent set forth in
Section 11.2 of the Plan.
Payment of RSUs: Vested RSUs shall be paid to the Participant in the form of
shares of Stock or in cash in an amount equal to the value of the shares of
Stock otherwise deliverable, in any case, as set forth in Section 6 of
Appendix A attached hereto.
Termination of RSUs: In the event that the Participant ceases to be an Employee,
Consultant or member of the Board, as applicable, for any reason prior to the
applicable Vesting Date, all RSUs that have not vested as of the date of such
termination (after taking into consideration any accelerated vesting that may
apply, if any, as provided above) shall thereupon automatically be forfeited by
the Participant as of such date of termination without payment of any
consideration therefor.




_________________
(1)
Include as to a Participant who is eligible and makes a deferral election.

(2)
In the event the Participant is eligible to make a deferral election and makes a
deferral election in the 30-day period following the Grant Date, this date to be
no earlier than one year following the end of that 30-day period.




--------------------------------------------------------------------------------



The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award of RSUs is subject to all of the terms and
conditions contained in the Plan and in this Agreement (including Appendix A),
and that, in the event that there are any inconsistencies between the terms of
the Plan and the terms of this Agreement, the terms of the Plan shall control.
In addition, by signing below, the Participant acknowledges that the Company, in
its sole discretion, may satisfy any withholding obligations in accordance with
Section 7 of Appendix A attached to this Agreement by (i) withholding shares of
Stock otherwise issuable to the Participant upon payment of the RSUs in
accordance with Appendix A attached to this Agreement (if any) or (ii) using any
other method permitted by Section 7 of Appendix A attached to this Agreement or
the Plan. If the Participant is married, his or her spouse has signed the
Consent of Spouse attached to this Agreement as Exhibit A. THE PARTICIPANT
FURTHER ACKNOWLEDGES THAT THE PARTICIPANT HAS READ AND UNDERSTANDS THE PLAN AND
THIS AGREEMENT, INCLUDING APPENDIX A HERETO, WHICH CONTAINS THE SPECIFIC TERMS
AND CONDITIONS OF THIS GRANT OF RSUs AND DIVIDEND EQUIVALENT RIGHTS.
KILROY REALTY CORPORATION,
a Maryland corporation




________________________________


PARTICIPANT:






_________________________________



KILROY REALTY CORPORATION,
a Maryland corporation    
________________________________



2

--------------------------------------------------------------------------------



APPENDIX A


TERMS AND CONDITIONS OF
RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENT RIGHTS


1.    Grant. The Company hereby grants to the Participant, as of the Grant Date,
an award of [__________] RSUs and corresponding Dividend Equivalent rights,
subject to the terms and conditions contained in this Agreement and the Plan.
2.    RSUs. Each RSU that vests on an applicable Vesting Date shall represent
the right to receive, as determined by the Committee in accordance with Section
6 below, either (i) a payment of one share of Stock or (ii) a payment in cash
equal to the Fair Market Value of one share of Stock on the applicable
Distribution Date (as defined below). Unless and until an RSU vests, the
Participant will have no right to payment in respect of any such RSU (other than
with respect to any Dividend Equivalent rights). Prior to actual payment in
respect of any vested RSU, such RSU will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
3.    Dividend Equivalent Rights.
(a)    Each RSU granted hereunder is hereby granted in tandem with a
corresponding Dividend Equivalent right. Such Dividend Equivalent right shall
entitle the Participant to have a hypothetical bookkeeping account (established
and maintained for purposes of tracking the RSUs and any additional RSUs
credited to such account in respect of Dividend Equivalent rights in accordance
with this Section 3) (the “Account”) that is credited upon the Company’s payment
of dividends to stockholders of outstanding shares of Stock if the Dividend
Equivalent right is or was outstanding on the applicable Stock record date.
Subject to Section 3(c) below, when such dividends are so declared, the
following shall occur:
(i) on the date that the Company pays a cash dividend in respect of outstanding
shares of Stock, the Company shall credit the Participant’s Account with a
number of full and fractional RSUs equal to the quotient of (A) the total number
of RSUs credited to the Account but not yet distributed (including any RSUs
granted hereunder and any additional RSUs credited with respect to Dividend
Equivalent rights), multiplied by the per share dollar amount of such dividend,
divided by (B) the Fair Market Value of a share of Stock on the date such
dividend is paid,
(ii) on the date that the Company pays a Stock dividend in respect of
outstanding shares of Stock, the Company shall credit the Participant’s Account
with a number of full and fractional RSUs equal to the product of (A) the total
number of RSUs credited to the Account but not yet distributed (including any
RSUs granted hereunder and any additional RSUs credited with respect to Dividend
Equivalent rights), multiplied by (B) the number of shares of Stock distributed
with respect to such dividend per share of Stock, or
(iii) on the date that the Company pays any other type of distribution in
respect of outstanding shares of Stock, the Company shall credit the
Participant’s Account in an equitable manner based on the total number of RSUs
held in the Account, as determined in the sole discretion of the Committee.
(b)    To the extent that any additional RSUs are credited to the Participant’s
Account in respect of the Participant’s Dividend Equivalent rights, such
additional RSUs shall be subject to the same vesting terms as the original RSUs
to which they relate and shall also carry corresponding Dividend Equivalent
rights.

A-1

--------------------------------------------------------------------------------



(c)    Dividend Equivalent rights shall remain outstanding from the Grant Date
(or later date of grant of such Dividend Equivalent right in connection with the
Company’s payment of a dividend) through the earlier to occur of (i) the
termination or forfeiture for any reason of the RSU to which such Dividend
Equivalent right corresponds, or (ii) the delivery to the Participant of payment
for the RSU (in accordance with Section 6 below) to which such Dividend
Equivalent right corresponds. For the avoidance of doubt, if a Dividend
Equivalent right terminates after the applicable Stock record date for a Company
dividend and prior to the corresponding payment date thereof, the Participant
shall still be entitled to payment of the Dividend Equivalent right amount
determined in accordance with this Section 3, if and when the Company pays the
underlying dividend; provided, however, that such Dividend Equivalent right
amount shall be made in cash (rather than RSUs).
(d)    Dividend Equivalent rights and any amounts that may become distributable
in respect thereof shall be treated separately from the RSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Code Section 409A.
4.    Vesting. The RSUs shall vest in accordance with the vesting schedule
provided in the Grant Notice to which this Appendix is attached. For purposes of
vesting, Cause and Good Reason shall be defined as follows:
(a)    “Cause” shall mean “cause” as defined in an applicable employment
agreement between the Company and the Participant or, if no such employment
agreement exists or such employment agreement does not contain a definition of
“cause,” then Cause shall mean: (i) the Participant’s conviction for commission
of a felony or a crime involving moral turpitude; (ii) the Participant’s willful
commission of any act of theft, embezzlement or misappropriation against the
Company; or (iii) the Participant’s willful and continued failure to
substantially perform the Participant’s duties as an Employee, Consultant or
member of the Board of the Company (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), which failure is
not remedied within a reasonable time after written demand for substantial
performance is delivered by the Company which specifically identifies the manner
in which the Company believes that the Participant has not substantially
performed the Participant’s duties.
(b)    “Good Reason” shall mean “good reason” as defined in an applicable
employment agreement between the Company and the Participant or, if no such
employment agreement exists or such employment agreement does not contain a
definition of “good reason,” then Good Reason shall mean: (i) the Company’s
material breach of any of its obligations under any written, applicable
employment agreement between the Company and the Participant, if any, or
(ii) any material diminution in the Participant’s authority, duties or
responsibilities as an Employee, Consultant or member of the Board of the
Company without the Participant’s prior written consent. Notwithstanding the
foregoing, the Participant will not be deemed to have resigned for Good Reason
unless (A) the Participant provides the Company with written notice setting
forth in reasonable detail the facts and circumstances claimed by the
Participant to constitute Good Reason within ninety (90) days after the date of
the occurrence of any event that the Participant knows to constitute Good
Reason, (B) the Company fails to cure such acts or omissions within thirty
(30) days following its receipt of such notice, and (C) the effective date of
the Participant’s termination for Good Reason occurs no later than ninety
(90) days after the expiration of the Company’s cure period.
5.    Termination of RSUs. Upon the Participant’s termination as an Employee,
Consultant or member of the Board, as applicable, all RSUs that have not vested
as of such termination (taking into consideration any vesting that may occur in
connection with such termination as provided in the Grant Notice) shall
automatically be forfeited and canceled without payment of consideration
therefor.

A-2

--------------------------------------------------------------------------------



6.    Distribution.
(a)    Subject to Sections 6(d) and 10 below, payment with respect to RSUs
issued under this Agreement (including any RSUs issued in respect of Dividend
Equivalent rights) shall, to the extent vested, be paid to the Participant on or
within fifteen (15) days following [the date on which such RSUs become vested
pursuant to this Agreement]3 [the earliest to occur of (i) the date of the
Participant’s “separation from service” within the meaning of Code Section 409A
(a “Separation from Service”); (ii) the date of the occurrence of a “change of
control event” (within the meaning of Code Section 409A) with respect to the
Company; [and] (iii) the date of the Participant’s death or “disability” (within
the meaning of Code Section 409A) [Add if a fixed date distribution is elected:;
and (iv) [____________]]1 (any such date, a “Distribution Date”).
(b)    All distributions upon payment of the RSUs shall be made by the Company
in the form of whole shares of Stock, and to the extent that any fractional RSUs
become payable on a Distribution Date, such fractional RSUs shall be paid in
cash (unless otherwise determined under Section 15.10 of the Plan), provided,
however, that if, as of the applicable Distribution Date, insufficient shares of
Stock remain available under the Share Limit to cover distribution of any or all
of the RSUs for which payment is required (including with respect to Dividend
Equivalent rights), as determined by the Committee, such RSUs shall be paid in
cash in an amount equal to the Fair Market Value as of the Distribution Date of
the shares of Stock otherwise distributable on such Distribution Date. To the
extent that any outstanding RSUs remain unvested as of an applicable
Distribution Date (after taking into consideration any vesting which may occur
in connection with the occurrence of such Distribution Date), then such RSUs
shall, to the extent not forfeited in connection with such distribution, be paid
as Restricted Stock, and the vesting schedule that applied to such RSUs
immediately prior to such distribution shall continue to apply to such
Restricted Stock, provided, however, that to the extent any such distributions
are payable in cash in accordance with this Section 6(b), such cash amounts
(determined as of the Distribution Date) shall instead be paid to the
Participant on or within fifteen (15) days after the date(s) on which the shares
of Restricted Stock to which such cash payments relate would have vested in
accordance with this Section 6(b) (and such cash payments shall be forfeitable
on the same terms that would otherwise apply to such Restricted Stock).]1 
(c)    [Reserved]3 [If the Participant experiences an “unforeseeable emergency”
within the meaning of Code Section 409A (an “Unforeseeable Emergency”), the
Committee may, in its sole discretion, permit an early distribution of that
portion of the Participant’s Account reasonably necessary to satisfy the
emergency need giving rise to the Unforeseeable Emergency, including any taxes
or penalties reasonably anticipated to result from such distribution and taking
into consideration any funds that may become available as a result of the
termination of the applicable deferral election in connection with such
distribution.]1
(d)    Notwithstanding anything herein to the contrary, no distribution
hereunder shall be made to the Participant during the six (6)-month period
following the Participant’s Separation from Service to the extent that the
Company determines that paying such amounts at the time set forth in this
Section 6 would be a prohibited distribution under Code
Section 409A(a)(2)(B)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such six (6)-month period (or such earlier date upon which such amount
can be paid under Code Section 409A without resulting in a prohibited
distribution, including as a result of the Participant’s death), the Company
shall pay the Participant the cumulative amounts that would have otherwise been
payable to the Participant during such period.
















______________
(3)
Include if payment of the RSUs is not deferred.


A-3

--------------------------------------------------------------------------------



(e)    The time of distribution of the RSUs under this Agreement may not be
changed except as may be permitted by the Committee in accordance with the Plan
and Code Section 409A and the applicable Treasury Regulations promulgated
thereunder.
7.    Tax Withholding. The Company shall have the authority and the right to
deduct, withhold or require the Participant or beneficiary to remit to the
Company an amount sufficient to satisfy federal, state, local and foreign taxes
(including without limitation any income and employment tax obligations)
required by law to be withheld with respect to any taxable event arising in
connection with the RSUs and/or the Dividend Equivalent rights. To the extent
that such obligations arise at the time that the RSUs are paid to the
Participant in shares of Stock, the Company may, in its sole discretion and in
satisfaction of the foregoing requirement, require the Participant to deliver
shares of Stock otherwise issuable under this Agreement (or allow the return of
shares of Stock) having a Fair Market Value equal to the sums required to be
withheld, provided, that the number of shares of Stock which may be so withheld
(or returned) with respect to a taxable event arising in connection with the
RSUs and/or the Dividend Equivalent rights shall be limited to the number of
shares which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state and local income tax and payroll tax purposes that are
applicable to such supplemental taxable income.
8.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Stock deliverable
hereunder unless and until certificates representing such shares of Stock will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant or any person claiming under or
through the Participant.
9.    Non-Transferability. Neither the RSUs or Dividend Equivalent rights nor
any interest or right therein or part thereof shall be transferred, assigned,
pledged or hypothecated by the Participant in any way in favor of any party
other than the Company or a Subsidiary (whether by operation of law or
otherwise) and shall not be subjected to any lien, obligation or liability of
the Participant to any party other than the Company or a Subsidiary, other than
by the laws of descent and distribution. Upon any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale by the
Participant under any execution, attachment or similar process, this grant and
the rights and privileges conferred hereby shall immediately become null and
void. Notwithstanding the foregoing, the Company may assign any of its rights
under this Agreement to single or multiple assignees and this Agreement shall
inure to the benefit of the successors and assigns of the Company.
10.    Distribution of Stock. In the event shares of Stock are paid to the
Participant in accordance herewith, the Company shall not be required to record
any shares of Stock in the name of the Participant in the books and records of
the Company’s transfer agent, and the Company shall not be required to issue or
deliver any certificate or certificates for any shares of Stock prior to the
fulfillment of all of the following conditions: (a) the admission of such shares
to listing on all stock exchanges on which the Company’s common stock is then
listed, (b) the completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or other governmental regulatory body, which
the Company shall, in its sole and absolute discretion, deem necessary and
advisable, (c) the obtaining of any approval or other clearance from any state
or federal governmental agency that the Company shall, in its absolute
discretion, determine to be necessary or advisable, and (d) the lapse of any
such reasonable period of time following the Distribution Date as the Company
may from time to time establish for reasons of administrative convenience. In
the event that the Company delays a distribution or payment in settlement of
RSUs because it determines that the issuance of shares of Stock in settlement of
such RSUs will violate

A-4

--------------------------------------------------------------------------------



federal securities laws or other applicable law, such distribution or payment
shall be made at the earliest date at which the Company reasonably determines
that the making of such distribution or payment will not cause such violation,
as required by Treasury Regulation Section 1.409A-2(b)(7)(ii). No payment shall
be delayed under this Section 10 if such delay will result in a violation of
Code Section 409A.
11.    No Right to Continued Service. Nothing in the Plan or in this Agreement
shall confer upon the Participant any right to continue as an Employee,
Consultant, member of the Board, or other service provider of the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to discharge the
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Participant and the Company or any Subsidiary.
12.    Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
13.    Tax Consultation. The Participant understands that he or she may suffer
adverse tax consequences in connection with the RSUs and Dividend Equivalent
rights granted pursuant to this Agreement. The Participant represents that the
Participant has consulted with any tax consultants that he or she deems
advisable in connection with the RSUs and the Dividend Equivalent rights and
that the Participant is not relying on the Company for tax advice.
14.    Amendment. Subject to Sections 16 and 18 below, this Agreement may only
be amended, modified or terminated by a writing executed by the Participant and
by a duly authorized representative of the Company.
15.    Relationship to other Benefits. Neither the RSUs, the Dividend Equivalent
rights, nor payment in respect of the foregoing shall be taken into account in
determining any benefits pursuant to any pension, retirement, savings, profit
sharing, group insurance, welfare or other benefit plan of the Company or any
Subsidiary.
16.    Code Section 409A. To the extent that the Company determines that any
RSUs and/or Dividend Equivalent rights may not be compliant with or exempt from
Code Section 409A, the Company may amend this Agreement in a manner intended to
comply with the requirements of Code Section 409A or an exemption therefrom
(including amendments with retroactive effect), or take any other actions as it
deems necessary or appropriate to (a) comply with the requirements of Code
Section 409A and/or (b) exempt the RSUs and/or the Dividend Equivalent rights
from Code Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs. To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Code
Section 409A.
17.    Clawback. The Participant agrees that all compensation paid or payable to
the Participant pursuant to this Agreement shall be subject to (a) the
provisions of any claw-back policy implemented by the Company to comply with
applicable law or regulation (including stock exchange rules), including,
without limitation, any claw-back policy adopted to comply with the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules
or regulations promulgated thereunder, and (b) any other claw-back required by
applicable law.
18.    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange

A-5

--------------------------------------------------------------------------------



Commission thereunder, as well as all applicable state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
19.    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.
20.    Entire Agreement. The Plan and this Agreement (including this Appendix A
and all Exhibits hereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.
21.    Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.



A-6

--------------------------------------------------------------------------------






EXHIBIT A
CONSENT OF SPOUSE
I, ________________________________, spouse of _______________________________,
have read and approve the foregoing Agreement. In consideration of issuing to my
spouse the Restricted Stock Units and Dividend Equivalent rights set forth in
the Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
and any Restricted Stock Units, Dividend Equivalent rights, shares of Kilroy
Realty Corporation or cash issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.
Dated: _______________, _____            ________________________________
Signature of Spouse












